Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
Status of Claims
Claims 1-12 are currently pending in this application in response to the amendment and remarks filed on 10/24/2022. Claims 1-3 and 6-12 are currently amended.

Response to Applicant’s Remarks
With respect to 35 U.S.C. §112 rejections:
Applicant’s claim amendments and remarks have been fully considered but failed to address the lack of antecedent basis for element “the plurality of control devices” as recited in claim 12. See rejection below for further details for lack of antecedent basis.
With respect to 35 U.S.C. §102(a)(1) rejections:
	With respect to claims 1-11, Applicant’s claim amendments and remarks have been fully considered but are not persuasive. Applicant's arguments rely on language (“performs a process formed by a plurality of devices subject to independent feedback control, impacts from respective feedback control tasks possibly interfering mutually”, See Remarks at 9-10) solely recited in the preamble. When reading the preamble in the context of the entire claim, the recitation is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations. For example, the body of the claim does not recite the plurality of devices and the feedback tasks are independently controlled and processed but yet are mutually interfering (‘possibly’). Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Nonetheless, the limitation “impacts from respective feedback control tasks possibly interfering mutually” as recited is written in alternative. As such, the limitation relates to “possibly interfering” is not given any patentable weight. 
With respect to Claim 12, Applicant’s remarks fail to include any disagreements with the examiner' s contentions and/or discussions of the reference (Shimizu et al., US 2018/0210406) applied against the claim, explaining how the claim avoid the reference or distinguish from it. Nonetheless, the limitation “impacts from respective feedback control tasks possibly interfering mutually” as recited is written in alternative. As such, the limitation relates to “possibly interfering” is not given any patentable weight. 

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
 
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the element “the plurality of control devices” of limitation “outputs a plurality of control device adjustment parameters used by each of the plurality of control devices for subjecting the plurality of controlled devices to automatic feedback control respectively” (lines 5-7) that fails to provide sufficient antecedent basis, hence renders the claim indefinite.
Each of claims 1, 11, and 12 recites the limitation “performs a process formed by a plurality of devices subject to independent feedback control, impacts from respective feedback control tasks possibly interfering mutually” that is unclear and indefinite. Particularly, the element “possibly interfering mutually” is indefinite when it correlates to both the “plurality of devices” and the “feedback control tasks”. A review of the specification defines “If the state of the process 12 becomes unstable due, for example, to a disturbance, automatic control by the mutually interfering control devices” (See [0023]) but also defines “in the presence of mutual interference between impacts from automatic feedback control tasks in a process including a plurality of control systems subject to automatic and independent feedback control by the plurality of control devices” (See [0021]). It is unclear based on the recited limitation and the specification, if the interference occurs between the plurality of devices or between the feedback control tasks.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claims 1 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokuda et al. (EP 3 214 509, publication date June 9, 2017).

With respect to claim 1, Tokuda teaches a plant operating condition setting support system for supporting the setting of an operating condition of a plant that performs a process formed by a plurality of devices subject to independent feedback control, impacts from respective feedback control tasks possibly interfering mutually1 (control parameter adjustment system for controlling multiple power generating plants including machine learning to adjust setting value of the controlled parameters, fig.1, fig.15 and par.0013-0016; each of the controlled plants 100a1-a3 are mutually connected and independently controlled by each of the control apparatus 200a1-a3 as disclose in figure 15), comprising: 
a plurality of control devices (control apparatus 200 [fig.1 and figs.12-13] of multiple control apparatus 200a1-200a3 [fig.15]) that subject one or more controlled devices in the plurality of devices (subject to gas turbine 101 and steam turbine 102 in the controlled power generating plant 100 [fig.1 and figs.12-13] of the multiple controlled power generating plant 100a1-a3 [fig.15], par.0077) to feedback control respectively (the feedback control between the controlled power generating plant 100 of the multiple controlled power generating plant 100a1-a3 and the control apparatus 200 of the multiple control apparatus 200a1-200a3 respectively, par.0077 and par.0096; each of the plants 100a1-a3 are mutually connected but independently controlled by each of the control apparatus 200a1-a3 as disclose in figure 15); and
an operating condition setting support device (control parameter automatic adjustment apparatus 400, fig.1) that provides integrated support for the setting of the plurality of control devices, which perform a plurality of feedback control tasks respectively and independently (control parameter automatic adjustment apparatus 400 adjust the control parameters setting for the control apparatus 200 of the multiple control apparatus 200a1-200a3 respectively, fig.1 and par.0096), wherein each of the plurality of control devices includes: a measured value acquisition circuit (each of the multiple control apparatus 200a1-200a3 includes a plant control logic 210, figs.1,13) that acquires a measured value indicating a state of a controlled device (acquires measurement signal 110 of the state of the gas turbine 101 and steam turbine 102 of the controlled power generating plant 100, fig.12 and par.0077); 
a control device adjustment parameter acquisition circuit (actual plant control logic 210 of the control apparatus 200, fig.13) that acquires a control device adjustment parameter for determining a manipulation variable for control input to the controlled device (acquires a control parameter 240 of the adjusted parameter 561 for the actual plant control logic as a setting value for operational control signal 230 to control the gas turbine 101 and steam turbine 102 of the controlled power generating plant 100, fig.13 and par.0015, par.0082-0083); 
a manipulation variable for control determination circuit (thermal stress/thermal expansion prediction calculation unit 211 of plant control logic 210 of control apparatus 200, fig.13) that determines the manipulation variable for control based on the measured value acquired by the measured value acquisition circuit and the control device adjustment parameter acquired by the control device adjustment parameter acquisition circuit (based on measurement signal 110 determines the adjusted setting parameters, par.0082-0086); and 
a manipulation variable for control input circuit (operation control signal determination unit 217 of plant control logic 210 of control apparatus 200, fig.13) that inputs the manipulation variable for control determined by the manipulation variable for control determination circuit to the controlled device (inputs the operational control signal 230 for control of the gas turbine 101 and steam turbine 102 of the controlled power generating plant 100, fig.13 and par.0082-0086), the operating condition setting support device (control parameter automatic adjustment apparatus 400, fig.1) includes: 
a measured value multiple acquisition circuit (input interface 410 and actual plant database 800, fig.1) that acquires a plurality of measured values indicating states of the plurality of controlled devices controlled by the plurality of control devices, respectively (acquires the measurement signal 110 from the gas turbine 101 and steam turbine 102 for each of the controlled power generating plant 100a1-a3 controlled by each of multiple control apparatus 200a1-200a3 respectively [fig.15], fig.1 and par.0077, par.0096); and 
a control device adjustment parameter determination circuit (learning unit 500, fig.1) that determines, based on the plurality of measured values acquired by the measured value multiple acquisition circuit, a plurality of control device adjustment parameters used by each of the plurality of control devices to determine manipulation variables for control that should be input to the plurality of controlled devices, according to a policy learned by deep reinforcement learning (based on the measurement signal 110, the learning unit 500 determines the adjusted parameters 561 for control of the gas turbine 101 and steam turbine 102 for each of the controlled power generating plant 100a1-a3; par.0019-0032; adjustment and selecting a setting value for the control parameters based on the measurement signals 110 are determined according to reinforcement learning, par.0021 and par.0040).

With respect to claim 9, Tokuda teaches wherein the operating condition setting support device (control parameter automatic adjustment apparatus 400, fig.1) communicates the plurality of control device adjustment parameters determined by the control device adjustment parameter determination circuit to the respective control devices (each respective adjustment parameters are determined based on the respective control apparatus 200a1-200a3, fig.15), and the control device acquires the control device adjustment parameter communicated from the operating condition setting support device by using the control device adjustment parameter acquisition circuit (each of the control parameter automatic adjustment apparatus 400a1-400a3 communicates the adjustment control parameters to each of the respective control apparatus 200a1-200a3, fig.15).

With respect to claim 10, Tokuda teaches wherein the operating condition setting support device (control parameter automatic adjustment apparatus 400, fig.1) presents the plurality of control device adjustment parameters determined by the control device adjustment parameter determination circuit to the operator (the adjusted parameter 561 presents to operator 310 of operational management room 300, fig.1), and the control device acquires the control device adjustment parameter input by the operator by using the control device adjustment parameter acquisition circuit (control parameter automatic adjustment apparatus 400 takes input from operator to evaluate the adjusted parameters for the control apparatus 200, fig.1 and par.0027).

With respect to claim 11, Tokuda teaches an operating condition setting support device for providing integrated support for the setting of a plurality of control devices for subjecting one or more controlled devices that are among a plurality of devices forming a process, which is formed by the plurality of devices subject to independent feedback control, impacts from respective feedback control tasks possibly interfering mutually1 (control parameter adjustment system for controlling multiple power generating plants including machine learning to adjust setting value of the controlled parameters, fig.1, fig.15 and par.0013-0016; each of the controlled plants 100a1-a3 are mutually connected and independently controlled by each of the control apparatus 200a1-a3 as disclose in figure 15), comprising: 
a measured value multiple acquisition unit (control apparatus 200 [fig.1 and figs.12-13] of multiple control apparatus 200a1-200a3 [fig.15]) that acquires a plurality of measured values indicating states of a plurality of controlled devices (acquires the measurement signal 110 of each multiple controlled power generating plant 100a1-a3 [fig.15], fig.1, indicating states of multiple controlled devices such as the gas turbine 101 and steam turbine 102 of each controlled power generating plant 100a1-a3 [fig.15], fig.12 and par.0077) controlled by the plurality of control devices respectively (controlled by each of multiple control apparatus 200a1-200a3 [fig.15] respectively, par.0096); and
a control device adjustment parameter determination circuit (learning unit 500, fig.1) that determines based on the plurality of measured values acquired by the measured value multiple acquisition circuit, a plurality of control device adjustment parameters used by each of the plurality of control devices to determine manipulation variables for control that should be input to the plurality of controlled devices, according to a policy learned by deep reinforcement learning (based on the measurement signal 110, the learning unit 500 determines the adjusted parameters 561 for control of the gas turbine 101 and steam turbine 102 for each of the controlled power generating plant 100a1-a3; par.0019-0032; adjustment and selecting a setting value for the control parameters based on the measurement signals 110 are determined according to reinforcement learning, par.0021 and par.0040).

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (US 2018/0210406).

With respect to claim 12, Shimizu teaches a learning device (learning device 20, fig.6) comprising: an action determination circuit (sections 21-27 of learning device 20, fig.6) that acquires a plurality of measured values indicating states of a plurality of controlled devices forming a process, which is formed by the plurality of controlled devices subject to independent feedback control, impacts from respective feedback control tasks possibly interfering mutually1 (state observation section 21 acquires state data of machine tool 2 being controlled by NC 1, fig. 6 and par.0016; forming a process with multiple other NC 1 and machine tool 2 [fig.6] as respective control target system [fig.1] and par.0018,0084,0097; a plant is where a manufacturing process takes place with NC spindle to produce a workpiece, fig.6 and par.0017,0020; each of the controlled plants 100a1-a3 are mutually connected and independently controlled by each of the control apparatus 200a1-a3 as disclose in figure 15) and outputs a plurality of control device adjustment parameters used by each of the plurality of control devices for subjecting the plurality of controlled devices to automatic feedback control respectively (outputs an adjustment amount of an override control setting value for the PID control of the machine 2 as an output to an environment, fig.1,6 and par.0073; where multiple other NC 1 as control devices with multiple other machine tool 2 as controlled devices [fig.6] are the respective feedback control target system [fig.1] with machine learning [fig.7]); and a valuation function circuit that calculates a valuation of a set of i) a plurality of measured values indicating states of the plurality of controlled devices occurring when the plurality of control devices control the plurality of controlled devices by using the control device adjustment parameters output by the action determination circuit (machine learning with initial acquired observed states of the controlled machine 2 [par.0102] of the multiple other machine tool 2 [fig.6] being controlled by NC1 of the multiple other NC 1 [fig.6] respectively and outputting the an override control setting value adjustment and control the machine tool 2 based on the adjusted override control setting value to operate or machine the workpiece and the steps repeated as a feedback control, fig.7 and par.0101-0109) and ii) the control device adjustment parameters used, wherein the valuation function circuit is learned in such a manner as to reduce an error (error back propagation by adjusting learning with weights to reduce a difference between the output and input, par.0063) between i) an expected value of a reward value that would be obtained when the control device adjustment parameter determination circuit determines the control device adjustment parameters that are input to the controlled devices while the plurality of controlled devices are in the states indicated by the plurality of measured values (calculates a reward based on the input of the state data acquired, fig.5,7 and par.0107; rewards includes increase and decrease in cycle time, reduce load on spindle, breakage of tool, and machining accuracy, fig.5 and par.0049 and par.0076), the manipulation variables for control determined by the plurality of control devices by using the control device adjustment parameters determined are input to the plurality of controlled devices to update the states of the plurality of controlled devices (adjustment amount of override control setting value for the PID control of the machine tool 2 as an output to an environment, figs.5-7 and par.0073,0075,0098), and optimum control device adjustment parameters continue to be selected afterwards (adjustment action of the override control setting value may be performed in such a way that the selection of a gain as an adjustment target and an adjustment degree of the selected gain are combined together, par.0098; feedback control with the machine learning is repeatedly performed, figs.1,7-8 and par.0108), and ii) a valuation calculated by the valuation function circuit (a value function indicating to what degree a state or an action selected based on acquired mapping is valuable, the agent updates the value function while repeatedly performing actions to learn an optimum action corresponding to a state, par.0046-0047, temporal-difference learning as reinforcement learning algorithm with the state value function, par.0047).

The additional prior arts made of record and have not been relied upon are considered pertinent to applicant's disclosure as follows: US-20120087671, US-20130016669, US-20160269932.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN (CINDY) D KHUU whose telephone number is (571)272-8585.  The examiner can normally be reached on Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEN D KHUU/Primary Examiner, Art Unit 2116                                                                                                                                                                                                   November 18, 2022




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The preamble of the claim(s) is not considered a limitation and is of no significance to claim construction because the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention' s limitations as recited in the body. For example, the body of the claim does not recite the plurality of devices being independently controlled and are mutually interfering (‘possibly’). Additionally, the limitation “impacts from respective feedback control tasks possibly interfering mutually” as recited is written in alternative. As such, the limitation relates to “possibly interfering” is not given any patentable weight.